DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            AIDA LLORENTE,
                               Appellant,

                                     v.

   BRILL & ASSOCIATES, P.L., d/b/a BRILL & RINALDI, THE LAW
                FIRM, and CARLOS LLORENTE,
                           Appellee.

                               No. 4D16-2487

                           [November 9, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE14012242.

   Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, and Alex J.
Llorente, Laguna Hills, California, for appellant.

   Joel S. Perwin of Joel S. Perwin, P.A., Miami, David W. Brill of Brill &
Rinaldi, The Law Firm, Weston, and Carlos M. Llorente, Plantation, for
appellees.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.